DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed May 18th, 2022 have been entered. Claims 1-14, 16-17, and 19-20 remain pending in the application. Claims 16-17, and 19-20 remain withdrawn. Applicant’s amendments to the claims have overcome each and every 112b Rejection previously set forth in the Non-Final Office Action mailed February 18th, 2022 and are hereby withdrawn in light of their correction. However, a new 112b Rejection is necessitated as set forth in the pertinent section below.
Election/Restrictions
Applicant's election with traverse of invention 1 (claims 1-15) in the reply filed on May 18th, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden upon the examiner and that applicant would be burdened with an undue expense if forced to file multiple divisional patent applications.  This is not found persuasive because “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor” (35 U.S.C. 101), wherein applicant is only entitled to one invention. Notably, applicant claims two different inventions, one directed to an apparatus (a lifting strap and hoist), and one directed to a process that goes into the particular polymeric creation and method of manufacture of a strap. Wherein the examination of two inventions would introduce an undue burden on examiner when applicant is only entitled to ‘a patent’ for ‘an invention’. And would further necessitate different search strategies between the apparatus and method in light of the features present in group 1 (claims 1-15) but not in group 2 (claims 16-17, and 19-20) and a CPC search of those previously stated in the Non-Final Office Action mailed February 18th, 2022; and inversely those features present in group 2 but not in group 1 (like polymers) and a CPC search of t those previously stated in the Non-Final Office Action mailed February 18th, 2022 and associated with polymer manufacturing and similar.
The requirement is still deemed proper and is therefore made FINAL.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “a color change resistance in a presence of bleach of at least about class 4” is recited. Notably, the limitation “of at least about” is indefinite as the scope of the claim is uncertain if the class must be at least 4, or about 4. It is also unclear whether ‘about’ would could include values less than 4 and what ‘at least’ conveys in such context. The court has previously held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). There does not appear to be any clarity provided in applicant’s specification as to what “at least about” would convey, nor apprise a person of ordinary skill in the art of the standard necessary to understand what “about” would entail. For the purposes of examination, the limitation “at least about” is construed as “at least”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (U.S. Pub. No. 20140013503); hereafter “Dixon”, in view of Emden et al. (U.S. Pub. No. 20080096001); hereafter “Emden”, itself and Gilkey et al. (U.S. Pat. No. 4049621); hereafter “Gilkey”, with Gilkey used as a teaching reference..
Regarding claim 1, Dixon discloses (FIGS. 1 and 3) a lift strap (50; FIGS. 3 and 5) for a lift unit (as illustrated in FIG. 5) for supporting a subject (As illustrated in FIG. 1).
However, Dixon does not explicitly disclose the lift strap comprising: a woven fiber construction comprising a plurality of fibers that are interwoven, wherein at least one fiber of the plurality of fibers has a dye integrated into the at least one fiber; and a fluid barrier coating applied to the plurality of fibers, wherein the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers that extend from a surface of the plurality of fibers.
Regardless, Emden teaches (FIGS. 1 and 4) a material comprising a woven fiber construction (As illustrated in FIG. 1 and 4) comprising a plurality of fibers that are interwoven (as illustrated in FIGS. 1 and 4), wherein at least one fiber of the plurality of fibers has a dye integrated into the at least one fiber ([0097]: “The fabric may be dyed either at yarn level or at fabric level. If it is dyed at yarn level, this is usually treated before or simultaneously with the stain and/or water repellent finish, if applied. If it is dyed at fabric level, preferably the outer hydrophobic yarn”); and a fluid barrier coating ([0038] “The yarns of the textile layer may be treated with a water repellent finish to render them hydrophobic”) applied to the plurality of fibers, wherein the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers ([0038] “Fusing/bonding a water repellent fibre to a wicking fibre, and attaching hydrophobic whiskers to the yarns/yarn fibres”) that extend from a surface of the plurality of fibers.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the woven fiber material with dye comprising a fluid barrier coating applied such that the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers as Emden teaches (FIGS. 1 and 4, [0038]) for the material of the lift strap of Dixon (50; FIGS. 3 and 5). Where the results would have been predictable as Emden acknowledges that the material may be used in garment and other applications [0001], and it is known that garments may include straps in their construction, while Dixon’s material is arbitrary. Where further advantageously, incorporation of the woven, fluid-barrier coating treated, erect whiskers material of Emden would render the lift strap of Dixon heavily water resistant ([0038] “hydrophobic”), preventing water or moisture from entering the motor housing of the lift of Dixon and increasing the longevity of the apparatus for replacement or maintenance.
However, Dixon still does not explicitly disclose wherein the pattern (the dye) has a color change resistance in a presence of bleach of at least class 4 on an AATCC Grey Scale for color change.
Regardless, Dixon discloses the claimed invention except for wherein the pattern has a color change resistance in a presence of bleach of at least class 4 on an AATCC Grey Scale for color change.  It would have been obvious to one having ordinary skill in the art before the invention was made to have produced the pattern with a color change resistance in a presence of bleach of at least class 4 on an AATCC Grey Scale for color change, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Where the results would have been predictable as Gilkey discloses the method of testing with bleach under test no. 101 (similarly disclosed by applicant in paragraph 0032). Where Gilkey further indicates “On the International Geometric Gray Scale a rating of 1 is the worst and 5 is the best, or no change from a control fabric. The bleach test is conducted by determining the resistance of the fiber to color development in AATCC Test Method 101-1972, entitled "Color Fastness to Bleaching with Peroxide" (Col. 3, lines 17-36). Thereby establishing that resistance to fading is a measureable, results effective variable that is commonly tested, and needs only have more stabilizer in the pattern’s markings to get a more desirably higher AATCC class of 4 or greater, and would obviously be considered ‘best’ if made to meet an AATCC class of 5 as Gilkey notes ‘5 is the best’ (Col. 3, lines 17-36).
Regarding claim 2, Dixon in view of Emden, itself, and Gilkey discloses (Dixon: FIGS. 3) the lift strap of claim 1, wherein the woven fiber construction comprises a pattern (as illustrated in FIG. 3; clarified in [0052] “pattern” “indicators”) integrated into the woven fiber construction indicative of a payout length of the lift strap ([0052] “In some contemplated embodiments gray scale coding can be used to determine the distance, the direction, and the speed at which the person was moved”).
Regarding claim 3, Dixon in view of Emden, itself, and Gilkey discloses (Dixon: FIGS. 3; Emden: FIGS. 1) the lift strap of claim 2, wherein the pattern is woven into the woven fiber construction (Dixon: as illustrated in FIG. 3, and as further considered in the combination of claim 1, and demonstrated in FIG. 1 of Emden).
Regarding claim 4, Dixon in view of Emden, itself, and Gilkey discloses (Dixon: FIGS. 3) the lift strap of claim 2, wherein the pattern comprises a hue gradient ([0045] “gray scale coding pattern”) having a first end and a second end along the payout length, the hue gradient comprising a hue that transitions from a first hue at the first end of the payout length to a second hue at the second end of the payout length. Where a ‘gray scale coding pattern’ is understood to be the hue/value shift of black to white from one end to another along a linear direction, and in the context of FIG. 3 of Dixon along the strap length as set forth in [0045] and [0052].
Regarding claim 5, Dixon in view of Emde, itself, and Gilkey n discloses (Dixon: FIGS. 3) the lift strap of claim 2, wherein the pattern comprises a plurality of markings, wherein a thickness of a first marking of the plurality of markings is less than a thickness of a second marking of the plurality of markings adjacent to the first marking. Where Dixon discloses in [0045] “In one contemplated embodiment, a repeating pattern of three lines of varying length and/or thickness can be used. In another contemplated embodiment”, correspondent to FIG. 3 of Dixon.
Regarding claim 6, Dixon in view of Emden, itself, and Gilkey discloses the lift strap of claim 2, wherein the pattern indicates a predetermined payout length [0045] [0052] corresponding to a subject bed height. Where in the ordinary course of operation of the apparatus (disclosed to be a hospital), the invention utilizes a plurality of markers to indicate the height of the apparatus that a person of ordinary skill in the art can readily correspond to an arbitrary present bed, chair, or wheelchair ([0061]: hospital beds).
Regarding claim 7, Dixon discloses (FIGS. 3, 5, and 6) a lift unit for supporting a subject, comprising: a lift body (56; FIG. 3) configured to travel along an overhead rail (38); a lift motor (58; FIG. 6; further clarified in [0052] “lift motor”) housed within the lift body (as conveyed and understood eminently through FIGS. 3, 5, and 6); and a lift strap (50; FIGS. 3, 5, and 6) coupled to the lift motor (as illustrated in FIG. 6) and having a payout length extending from the lift body (As illustrated in FIG. 3), the payout length being retractable and extendable relative to the lift body (As illustrated in FIG. 3 and conveyed in [0052])
However, Dixon does not explicitly disclose the lift strap comprising: a woven fiber construction comprising a plurality of fibers that are interwoven, wherein at least one fiber of the plurality of fibers has a dye integrated into the at least one fiber; and a fluid barrier coating applied to the plurality of fibers, wherein the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers that extend from a surface of the plurality of fibers.
Regardless, Emden teaches (FIGS. 1 and 4) a material comprising a woven fiber construction (As illustrated in FIG. 1 and 4) comprising a plurality of fibers that are interwoven (as illustrated in FIGS. 1 and 4), wherein at least one fiber of the plurality of fibers has a dye integrated into the at least one fiber ([0097]: “The fabric may be dyed either at yarn level or at fabric level. If it is dyed at yarn level, this is usually treated before or simultaneously with the stain and/or water repellent finish, if applied. If it is dyed at fabric level, preferably the outer hydrophobic yarn”); and a fluid barrier coating ([0038] “The yarns of the textile layer may be treated with a water repellent finish to render them hydrophobic”) applied to the plurality of fibers, wherein the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers ([0038] “Fusing/bonding a water repellent fibre to a wicking fibre, and attaching hydrophobic whiskers to the yarns/yarn fibres”) that extend from a surface of the plurality of fibers.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the woven fiber material with a dye comprising a fluid barrier coating applied such that the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers as Emden teaches (FIGS. 1 and 4, [0038]) for the material of the lift strap of Dixon (50; FIGS. 3 and 5). Where the results would have been predictable as Emden acknowledges that the material may be used in garment and other applications [0001], and it is known that garments may include straps in their construction, while Dixon’s material is arbitrary. Where further advantageously, incorporation of the woven, fluid-barrier coating treated, erect whiskers material of Emden would render the lift strap of Dixon heavily water resistant ([0038] “hydrophobic”), preventing water or moisture from entering the motor housing of the lift of Dixon and increasing the longevity of the apparatus for replacement or maintenance.
However, Dixon still does not explicitly disclose wherein the pattern (the dye) has a color change resistance in a presence of bleach of at least class 4 on an AATCC Grey Scale for color change.
Regardless, Dixon discloses the claimed invention except for wherein the pattern has a color change resistance in a presence of bleach of at least class 4 on an AATCC Grey Scale for color change.  It would have been obvious to one having ordinary skill in the art before the invention was made to have produced the pattern with a color change resistance in a presence of bleach of at least class 4 on an AATCC Grey Scale for color change, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Where the results would have been predictable as Gilkey discloses the method of testing with bleach under test no. 101 (similarly disclosed by applicant in paragraph 0032). Where Gilkey further indicates “On the International Geometric Gray Scale a rating of 1 is the worst and 5 is the best, or no change from a control fabric. The bleach test is conducted by determining the resistance of the fiber to color development in AATCC Test Method 101-1972, entitled "Color Fastness to Bleaching with Peroxide" (Col. 3, lines 17-36). Thereby establishing that resistance to fading is a measureable, results effective variable that is commonly tested, and needs only have more stabilizer in the pattern’s markings to get a more desirably higher AATCC class of 4 or greater, and would obviously be considered ‘best’ if made to meet an AATCC class of 5 as Gilkey notes ‘5 is the best’ (Col. 3, lines 17-36).
Regarding claim 9, Dixon in view of Emden, itself, and Gilkey discloses (Dixon: FIGS. 3) the lift unit of claim 7, wherein the lift strap comprises a pattern (as illustrated in FIG. 3; clarified in [0052] “pattern” “indicators”) integrated into the woven fiber construction, the pattern comprising a plurality of markings indicative of the payout length ([0045] and [0052] “In one contemplated embodiment, the pattern includes three indicators… In some contemplated embodiments gray scale coding can be used to determine the distance, the direction, and the speed at which the person was moved”).
Regarding claim 10, Dixon in view of Emden, itself, and Gilkey discloses (Dixon: FIGS. 3; Emden: FIGS. 1) the lift unit of claim 9, wherein the pattern is woven into the woven fiber construction (Dixon: as illustrated in FIG. 3, and as further considered in the combination of claim 1, and demonstrated in FIG. 1 of Emden).
Regarding claim 12, Dixon in view of Emden, itself, and Gilkey discloses (Dixon: FIGS. 3) the lift unit of claim 9, wherein the pattern comprises a hue gradient ([0045] “gray scale coding pattern”) having a first end and a second end along the payout length, the hue gradient comprising a hue that transitions from a first hue at the first end of the payout length to a second hue at the second end of the payout length. Where a ‘gray scale coding pattern’ is understood to be the hue/value shift of black to white from one end to another along a linear direction, and in the context of FIG. 3 of Dixon along the strap length as set forth in [0045] and [0052]
Regarding claim 13, Dixon in view of Emden, itself, and Gilkey discloses (Dixon: FIGS. 3) the lift unit of claim 9, wherein a thickness of a first marking of the plurality of markings is less than a thickness of a second marking of the plurality of markings adjacent to the first marking. Where Dixon discloses in [0045] “In one contemplated embodiment, a repeating pattern of three lines of varying length and/or thickness can be used. In another contemplated embodiment”, correspondent to FIG. 3 of Dixon.
Regarding claim 14, Dixon in view of Emden, itself, and Gilkey discloses the lift unit of claim 9, wherein the pattern indicates a predetermined payout length [0045] [0052] corresponding to a subject bed height. Where in the ordinary course of operation of the apparatus (disclosed to be a hospital), the invention utilizes a plurality of markers to indicate the height of the apparatus that a person of ordinary skill in the art can readily correspond to an arbitrary present bed, chair, or wheelchair ([0061]: hospital beds).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Emden, itself, and Gilkey in further view of Emden.
Regarding claim 8, Dixon in view of Emden, itself, and Gilkey discloses the lift unit of claim 7, further comprising an emergency stop system ([0064] “a lift emergency is occurring (i.e., whether or not someone pushed/pulled on the emergency… strap that shuts down the lift”) operatively coupled to the lift motor and comprising a cord ([0064] “emergency strap”) for activating the emergency stop system ([0064] “that shuts down the lift”). Where a strap is a known type of cord.
However, Dixon does not explicitly disclose wherein the cord comprises: a fiber; and a fluid barrier coating applied to the fiber, wherein the fluid barrier coating is bound to the fiber and comprises erect whiskers that extend from a surface of the fiber.
Regardless, Emden teaches (FIGS. 1 and 4) a material comprising a woven fiber construction (As illustrated in FIG. 1 and 4) comprising a plurality of fibers that are interwoven (as illustrated in FIGS. 1 and 4); and a fluid barrier coating ([0038] “The yarns of the textile layer may be treated with a water repellent finish to render them hydrophobic”) applied to the plurality of fibers, wherein the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers ([0038] “Fusing/bonding a water repellent fibre to a wicking fibre, and attaching hydrophobic whiskers to the yarns/yarn fibres”) that extend from a surface of the plurality of fibers.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the woven fiber material comprising a fluid barrier coating applied such that the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers as Emden teaches (FIGS. 1 and 4, [0038]) for the material of the emergency strap of Dixon ([0064] “emergency…strap”). Where the results would have been predictable as Emden acknowledges that the material may be used in garment and other applications [0001], and it is known that garments may include straps or cords in their construction, while Dixon’s material is arbitrary. Where further advantageously, incorporation of the woven, fluid-barrier coating treated, erect whiskers material of Emden would render the emergency strap/cord of Dixon heavily water resistant ([0038] “hydrophobic”), preventing water or moisture from entering the motor housing of the lift of Dixon and further increasing the longevity of the apparatus for replacement or maintenance purposes.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Emden, itself, and Gilkey in further view of Fujimura (U.S. Pat. No. 5481992).
Regarding claim 11, Dixon in view of Emden, itself, and Gilkey discloses the lift unit of claim 9.
However, Dixon does not explicitly disclose wherein the pattern is embroidered into the woven fiber construction.
Regardless, Fujimura teaches (FIG. 10) a manner of making patterns through embroidering into the base material (as illustrated in FIG. 10, clarified in the abstract “producing an embroidery pattern in an embroidery area on a work sheet by filling the embroidery area with stitches”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the embroidering pattern of Fujimura for the arbitrary patterns of Dixon (as illustrated in FIG. 3, clarified in [0045] and [0052]). Where the results would have been predictable as Fujimura is used for a linear strip of material (as eminently demonstrated in FIG. 10), where Dixon provides such a linear strip of material (as demonstrated through (50) in FIG. 3). Where advantageously, embroidering would further strengthen the lift strap of Dixon as by the addition of further warp or weft threads that alter the stresses and strains of the strap consequent the pattern and the embroidering thereof. Where furthermore, it is considered that the manner of pattern is readily equivalent in the art, whether weaving the pattern in or embroidering it, both are eminently known to the art for availing a pattern on a surface while conveying information/aesthetics/sequence thereon, with embroidering patterns known to the art of fabrics/straps through Fujimura and Dixon possessing such a strap with a pattern thereon, and would still continue to avail a discernable pattern thereof.
Response to Arguments
Applicant’s arguments, see Remarks (pages 7-8), filed May 18th, 2022, with respect to 112b have been fully considered and are persuasive.  The 112b Rejections of February 18th, 2022 has been withdrawn. 
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments (Remarks: pages 8-9) regarding Dixon failing to disclose dye integrated into the at least one fiber. However, Emden teaches [0097] that the dye may be integrated at the yarn or fabric level, which would integrate it to the fiber thereof.
Therefore, examiner is not presently persuaded that Dixon in view of Emden fails to disclose a dye integrated into the fiber in some way.
Applicant further argues that Gilkey fails to disclose that the resistance to fading is a measurable, results effective variable. However, it is considered in Gilkey to be a measurable, results effective variable, outlining in Col. 3, lines 17-36 that the test consists of values of 1 to 5; Gilkey further notes a ‘critical amount of stabilizer’ (Abstract) that supports that the stabilizer just needs to be adjusted to achieve the requisite AATCC grey scale for color change; and Gilkey clearly and eminently notes that 5 is the best. Therefore, it would be eminently obvious to produce the dye with a color change resistance in a presence of bleach of class 5 on an AATCC Grey Scale for color change, as Gilkey eminently states “5 is the best” (Col. 3, lines 17-36). There is in light of the art, no conceivably greater condition to be than possessing an AATCC grey scale for color change of 5. Therefore, it would be a simple design consideration to produce the invention with an AATCC grey scale for color change of 5, which is greater than 4.
While applicant argues that the claims are not dependent on a specified amount of stabilizer, applicant simultaneously is not claiming that a specified amount of stabilizer can achieve the AATCC classification. The limitation ‘integrated’ is a very broad limitation, and can mean by application to the yarns themselves, or the fibers, or the fabrics. So long as the dye is linked or coordinated with the fiber/yarns. Where furthermore, the dyes of Emden are applied prior the water repellant finish, which would further integrate the dye to the particular fiber [0097]. Furthermore, the use of a Stabilizer (as in Gilkey) would seem to be an integrating aspect in a comparable admixture, and moreover, the modification is that an AATCC of 5 would be a disclosed and advantageous characteristic to achieve, which is incorporated into Dixon and Emden. The combination (and the claim) does not necessitate with particularity that the AATCC is achieved because the dye is integrated. Moreover, the dye is integrated in the combination of Dixon with Emden as set forth in the Rejections above (and clarified in [0097] of Emden).
Therefore, examiner is respectfully not persuaded Dixon in view of Emden, Gilkey (and others) fails to anticipate or make obvious applicant’s claimed limitations. Therefore, claims 1-14 remain rejected for reasons of Record and those set forth in the sections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/17/2022